Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a plurality of counted pulse generators configured for writing weight values as controlled by a pulse generator controller, wherein said weight values are transferred from a digital domain as pulses from each of said plurality of counted pulse generators to an analog domain at a gate of each CTT in said array of charge-trap-transistor (CTT) elements to establish neuron weighting; 
         an analog-to-digital converter (ADC) configured for reading partial summation results; and 
         a sequential analog fabric (SAF) configured for feeding multiple drain voltages in parallel to said array of charge-trap-transistor (CTT) elements to enable parallel analog computations of neurons thereof and interfacing between an analog domain of said array of charge-trap-transistors (CTT) and a digital domain, in response to enabling parallel computation of multiple neurons.” in combination with other recited elements in independent claim 1. 

3.      Gu et al. (US Patent Application Pub. No: 20170329575 A1) teaches the device has a charge-trapping transistor including a gate and a high-k gate dielectric layer. Gu discloses a pulse generator is connected to the gate and configured to apply a positive or negative pulse to the gate to change an amount of charges trapped in the high-k gate dielectric layer. Gu suggests a source and a drain of charge-trapping transistors (CTTs) are grounded when threshold voltage of the CTT is to be decreased and channel conductance of the CTT at a fixed gate and drain biases, is to be increased, where the CTT acts as a resistor and discharges a capacitor. However, Gu doesn’t teach “a plurality of counted pulse generators configured for writing weight values as controlled by a pulse generator controller, wherein said weight values are transferred from a digital domain as pulses from each of said plurality of counted pulse generators to an analog domain at a gate of each CTT in said array of charge-trap-transistor (CTT) elements to establish neuron weighting; 
         an analog-to-digital converter (ADC) configured for reading partial summation results; and 
         a sequential analog fabric (SAF) configured for feeding multiple drain voltages in parallel to said array of charge-trap-transistor (CTT) elements to enable parallel analog computations of neurons thereof and interfacing between an analog domain of said array of charge-trap-transistors (CTT) and a digital domain, in response to enabling parallel computation of multiple neurons.”

4.    CHO et al. (U.S. Patent Application Pub. No: 20170083811 A1), the closest prior art of record, teaches the device has a charge trap material layer (CL) arranged on a first gate insulation layer (GO1).CHO discloses a transistor (TR2) includes a drain region (D1) spaced apart from a shared region (SD) on a substrate (SUB). CHO suggests a drain electrode (DE) is connected to the drain region and channel region (C2) is between the shared region and the drain region. CHO further discloses a second gate insulation layer (GO2) is arranged on the channel region and a gate electrode (GE2) is arranged on the first gate insulation layer, where the charge trap material layer faces a portion of the shared region across the first gate insulation layer. However, CHO doesn’t teach “a plurality of counted pulse generators configured for writing weight values as controlled by a pulse generator controller, wherein said weight values are transferred from a digital domain as pulses from each of said plurality of counted pulse generators to an analog domain at a gate of each CTT in said array of charge-trap-transistor (CTT) elements to establish neuron weighting; 
         an analog-to-digital converter (ADC) configured for reading partial summation results; and 
         a sequential analog fabric (SAF) configured for feeding multiple drain voltages in parallel to said array of charge-trap-transistor (CTT) elements to enable parallel analog computations of neurons thereof and interfacing between an analog domain of said array of charge-trap-transistors (CTT) and a digital domain, in response to enabling parallel computation of multiple neurons.”

5.   Rose et al. (U.S. Patent Application Pub. No: 20130311413 A1), the closest prior art of record, teaches 
the neural circuit has synapse circuit with an input and an output. Rose discloses the programmable voltage divider circuit is provided with two elements across which drop of voltage is established. Rose suggests the two elements are set with a memristor and the outputs of synapse circuits are summed at input of the neuron circuit. However, Rose doesn’t teach “a plurality of counted pulse generators configured for writing weight values as controlled by a pulse generator controller, wherein said weight values are transferred from a digital domain as pulses from each of said plurality of counted pulse generators to an analog domain at a gate of each CTT in said array of charge-trap-transistor (CTT) elements to establish neuron weighting; 
         an analog-to-digital converter (ADC) configured for reading partial summation results; and 
         a sequential analog fabric (SAF) configured for feeding multiple drain voltages in parallel to said array of charge-trap-transistor (CTT) elements to enable parallel analog computations of neurons thereof and interfacing between an analog domain of said array of charge-trap-transistors (CTT) and a digital domain, in response to enabling parallel computation of multiple neurons.”

6.     Independent claims 15 and 26 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

7.     Dependent claims 2-14 and 16-25 recites limitations similar to those noted above for independent claims 1,15 and 26 are considered allowable for the same reasons noted above for claims 1,15 and 26.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                       Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         Kuo et al. (US Patent Application Pub. No: 20190220742 A1) teaches an accelerator for neural network computing includes hardware engines and a buffer memory. Kuo discloses the hardware engines include a convolution engine and at least a second engine and each hardware engine includes circuitry to perform neural network operations. Kuo suggests the buffer memory stores a first input tile and a second input tile of an input feature map. Kuo further discloses the second input tile overlaps with the first input tile in the buffer memory and the convolution engine is operative to retrieve the first input tile from the buffer memory, perform convolution operations on the first input tile to generate an intermediate tile of an intermediate feature map, and pass the intermediate tile to the second engine via the buffer memory.
       TERASAKI (US Patent Application Pub. No: 20220130900 A1) teaches an arithmetic operation circuit including: a variable resistance element that includes three terminals that are a first terminal, a second terminal, and a third terminal and is configured to be able to change a resistance value; a first electrode connected to the first terminal; a second electrode; a third electrode. TERASAKI disclose a first switching element connected between the second electrode and the second terminal; a second switching element connected between the third electrode and the third terminal; and a capacitor connected between a transmission line connecting the second terminal and the first switching element and the ground.

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181